DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/2021 has been entered.
This office action is responsive to the amendment filed on 10/15/2021. As directed by the amendment: claims 1 and 8 have been amended and claims 7, 9, 13-15, 17, 18, 20, 25, and 29-33 have been cancelled. Thus, claims 1-6, 8, 10-12, 16, 19, 21-24, 26-28, and 34 are presently pending in this application.
Election/Restrictions
Claims 1-6, 8, 10-12, 16, 19, and 21-24 are allowable. The restriction requirement between groups I-IV, as set forth in the Office action mailed on 09/14/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 09/14/2020 is partially withdrawn.  Claims 26-28 and 34, directed to group III are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, the cancelled claims, directed to groups II and IV are not rejoined because they do not require all the limitations of an allowable claim.

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Response to Arguments
Applicant’s arguments, see pg. 8, filed 10/15/2021, with respect to the objection to the abstract have been fully considered and are persuasive.  The objection to the abstract has been withdrawn. 
Applicant’s arguments, see pg. 9, filed 10/15/2021, with respect to the rejection of claims 1-6, 8, 10-12, 16, 19, 21-24 under 35 U.S.C. 101 have been fully considered and are persuasive.  The rejection of claims 1-6, 8, 10-12, 16, 19, 21-24 under 35 U.S.C. 101has been withdrawn. 
Applicant’s arguments, see pg. 9, filed 10/15/2021, with respect to the rejection of claims 1-6, 8, 10-12, 16, 19, and 21-24 under 35 U.S.C. 112 have been fully considered and are persuasive.  The rejection of claims 1-6, 8, 10-12, 16, 19, and 21-24 under 35 U.S.C. 112 has been withdrawn. 
Applicant’s arguments, see pg. 9-17, filed 10/15/2021, with respect to the rejection of claims 1, 2, 4, 8, 10, 11, 21, and 22 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of claims 1, 2, 4, 8, 10, 11, 21, and 22 under 35 U.S.C. 103 has been withdrawn. 
Allowable Subject Matter
Claims 1-6, 8, 10-12, 16, 19, 21-24, 26-28, and 34 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art, alone or in combination, fails to teach or render obvious a degradable occluder having a first disc-shaped mesh, a the connector is tubular without a metal inner tube, and the degradable occluder has no other metal components. The closest prior art references include Lifetech et al. (CN204181658) and Liu et al. (US 2013/0178886 A1). Lifetech and Liu both teach of a similar occluder but fail to teach that the connector is degradable and the connector is tubular without a metal inner tube, and the degradable occluder has no other metal components.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE H SCHWIKER whose telephone number is (571)272-9503. The examiner can normally be reached Monday - Friday 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771